DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki (U.S. Patent Application Publication 2010/0051411).
Regarding claim 1, Saeki discloses a torque limiter device (Fig. 1) for limiting a torque transmitted (Abstract) between a power source-side member (11, 13) and an output-side member (25), the torque limiter device comprising:
a cover (16) including a coupling portion, a tubular portion and a support portion, the coupling portion coupled to the power source-side member (11, 13), the tubular portion axially extending from the coupling portion, the support portion extending from the tubular portion to an inner peripheral side (See Figure below);
a friction disc (20, 21) accommodated in an inner peripheral space of the tubular portion of the cover (Fig. 1), the friction disc configured to be pressed toward the power source-side member (Paragraph 0047; The cone spring 19 presses the pressure plate 18 towards the friction disc 21 which means the friction disc is pressed towards the output side member as a result of the cone spring); and


    PNG
    media_image1.png
    289
    506
    media_image1.png
    Greyscale

Regarding claim 2, Saeki discloses the cover (16) being metal, but does not explicitly define stamping. However, the patentability of a product does not depend on its method of production. The cover of Saeki is the same result as the claimed cover, so the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 3, Saeki discloses a pressure plate (18) having an annular shape (Fig. 1), the pressure plate disposed axially (Fig. 1) between the friction disc (21) and the urging member (19).
Regarding claim 4, Saeki discloses the urging member (19) is a cone spring (Paragraph 0042), the cone spring disposed between the pressure plate (18) and the support portion of the cover (16) while compressed therebetween (Fig. 1).
Regarding claim 5, Saeki discloses the support portion includes a protruding portion having an annular shape (see Figure above), the protruding portion protruding toward the 
Regarding claim 6, Saeki discloses a damper plate (15) having an annular shape (Paragraph 0045), the damper plate disposed between the friction disc (20, 21) and the power source-side member (11, 13).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.M.G./Examiner, Art Unit 3678    

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678